NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  13-JUN-2022
                                                  07:49 AM
                                                  Dkt. 53 SO


                            NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS
                         OF THE STATE OF HAWAI#I


                 STATE OF HAWAI#I, Plaintiff-Appellee,
                                   v.
                EDWARD S.P. ROGERS, Defendant-Appellant


         APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                          HONOLULU DIVISION
                      (CASE NO. 1DTC-19-084300)


                      SUMMARY DISPOSITION ORDER
     (By:    Ginoza, Chief Judge, Wadsworth and Nakasone, JJ.)

            Defendant-Appellant Edward S.P. Rogers (Rogers) appeals
from the Notice of Entry of Judgment and/or Order and
Plea/Judgment, filed on April 26, 2021, in the District Court of
the First Circuit, Honolulu Division (district court).1
          Rogers was convicted of Accidents involving damage to
vehicle or property, in violation of Hawaii Revised Statutes
(HRS) § 291C-13 (Supp. 2020)2 for an incident that occurred on

     1
         The Honorable Ann S. Isobe presided.
     2
         At the time of the incident, HRS § 291C-13 stated in relevant part:
                  §291C-13 Accidents involving damage to vehicle or
            property. The driver of any vehicle involved in an accident
            resulting only in damage to a vehicle or other property that
            is driven or attended by any person shall immediately stop
            such vehicle at the scene of the accident or as close
            thereto as possible, but shall forthwith return to, and in
            every event shall remain at, the scene of the accident until
                                                                (continued...)
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


November 18, 2019.
          On appeal, Rogers contends there was not sufficient
evidence (1) Rogers was the driver of the vehicle involved in an
accident and (2) that he acted with the requisite state of mind.
          Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to
the arguments advanced and the issues raised by the parties, we
resolve Rogers' points of error as follows and affirm.
          Point of error (1): When the evidence adduced at trial
is considered in the strongest light for the prosecution, State
v. Matavale, 115 Hawai#i 149, 157-58, 166 P.3d 322, 330-31
(2007), there was substantial evidence Rogers was the driver of a
vehicle involved in an accident with the complaining witness,
Dwight Okamoto (Okamoto). Although Okamoto did not identify
Rogers as the driver of the vehicle that collided with his car,
Okamoto identified the other vehicle as a black Honda Odyssey
Minivan with a license plate "TETRIS" and testified that he
called 911 as he was following the other vehicle. Subsequently,
Officer Darrin Sunada (Officer Sunada) happened to stop Rogers
after the incident for an expired safety check. During his stop
of Rogers' vehicle, Officer Sunada learned the operator of a
vehicle with the same license plate as Rogers' vehicle was being
sought for fleeing the scene of an accident. Officer Sunada
informed Rogers of these allegations, proceeded to investigate
Rogers for fleeing the scene of an accident, and eventually began
to read Rogers his constitutional rights. As Officer Sunada was
reading Rogers his constitutional rights, Rogers mentioned he was
in the process of picking up his wife at the time of the
collision. While Officer Sunada was issuing the citation, Rogers
again related that he was in the process of picking up his wife
at the time of the collision.



     2
      (...continued)
           the driver has fulfilled the requirements of section
           291C-14. Every such stop shall be made without obstructing
           traffic more than is necessary.

                                     2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          The district court credited Okamoto's and Officer
Sunada's testimony. "It is well-settled that an appellate court
will not pass upon issues dependent upon the credibility of
witnesses and the weight of the evidence; this is the province of
the trier of fact." State v. Mattiello, 90 Hawai#i 255, 259, 978
P.2d 693, 697 (1999) (internal quotation marks, citations, and
brackets omitted; format altered).
            "Substantial evidence" as to every material element of
            the offense charged is credible evidence which is of
            sufficient quality and probative value to enable a
            person of reasonable caution to support a conclusion.
            And as trier of fact, the trial judge is free to make
            all reasonable and rational inferences under the facts
            in evidence, including circumstantial evidence.

Matavale, 115 Hawai#i at 158, 166 P.3d at 331 (citation and
brackets omitted).
          The district court made a reasonable and rational
inference given the evidence that Rogers was the driver of the
vehicle involved in a collision with Okamoto. Rogers was
informed of the allegations about a specific incident involving
fleeing the scene of an accident by Officer Sunada. Rogers then
stated he was in the process of picking up his wife at the time
of the collision. Thus, a reasonable and rational inference is
that Rogers was driving the vehicle involved because "he was in
the process" of picking someone up when the collision occurred.
It is also a reasonable and rational inference that Rogers was
referring to the collision involving Okamoto since Rogers'
statement was made immediately following Officer Sunada informing
him of specific allegations regarding the incident involving
Okamoto.
          We thus reject Rogers' first point of error.
          Point of error (2): There was substantial evidence
Rogers acted at least recklessly3 with respect to all elements of

     3
         HRS § 702-206(3) (2014) states:

            (3)   "Recklessly."
            (a)   A person acts recklessly with respect to his conduct
                                                                (continued...)

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Accidents involving damage to vehicle or property.
          In State v. Baker, 146 Hawai#i 299, 307–08, 463 P.3d
956, 964–65 (2020), as corrected (May 20, 2020), the court held:
           Thus, HRS § 291C-13 contains the following elements:

           (1) the defendant was driving a vehicle that was
           involved in an accident resulting only in damage to a
           vehicle or other property;
           (2) the vehicle or property was driven or attended by
           another person;

           (3) the defendant did not
                 (a) immediately stop at the scene of the
                 accident, or at a location as close
                 thereto as possible and forthwith return
                 to the scene that would not have
                 obstructed traffic more than is necessary;
                 or

                 (b) provide the information required by
                 section 291C-14 to the other driver and
                 any police officer at the scene, or, in
                 their absence, forthwith report the
                 accident to the nearest police officer and
                 provide that information to the officer.

(Emphasis added.)

          The alternative to stopping immediately following an
accident requires the driver "to stop as close as possible to the
accident scene and then forthwith return to that location." Id.
at 306, 463 P.3d at 963 (emphasis omitted). The State is also


     3
      (...continued)
                 when he consciously disregards a substantial and
                 unjustifiable risk that the person's conduct is of the
                 specified nature.
           (b)   A person acts recklessly with respect to attendant
                 circumstances when he consciously disregards a
                 substantial and unjustifiable risk that such
                 circumstances exist.
           (c)   A person acts recklessly with respect to a result of
                 his conduct when he consciously disregards a
                 substantial and unjustifiable risk that his conduct
                 will cause such a result.
           (d)   A risk is substantial and unjustifiable within the
                 meaning of this section if, considering the nature and
                 purpose of the person's conduct and the circumstances
                 known to him, the disregard of the risk involves a
                 gross deviation from the standard of conduct that a
                 law-abiding person would observe in the same
                 situation.

                                       4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


required to prove that each element was committed intentionally,
knowingly, or recklessly. Id. at 308 n. 12, 463 P.3d at 965 n.
12.
           "[G]iven the difficulty of proving the requisite state
of mind by direct evidence in criminal cases, 'we have
consistently held that . . . proof by circumstantial evidence and
reasonable inferences arising from circumstances surrounding the
[defendant's conduct] is sufficient[.]'" State v. Stocker, 90
Hawai#i 85, 92, 976 P.2d 399, 406 (1999) (some alterations in
original) (citations omitted).
           The evidence and reasonable inferences arising from
Rogers' conduct support the conclusion that he acted recklessly
by disregarding a substantial and unjustifiable risk that he was
involved in an accident resulting in damage to Okamoto's vehicle.
Okamoto testified there was a crunch and a thud when the rear
driver side area of the minivan with the license plate "TETRIS"
collided with the front passenger tire area of Okamoto's vehicle
on Lusitana Street. Okamoto also stated there was a scratch mark
on his front passenger fender and a chip in his tire rim, which
was not there prior to the incident. Officer Sunada testified
that when he stopped Rogers' vehicle, he observed fresh scuff
marks on the driver's back side mud guard of Rogers' vehicle.
Rogers also volunteered to Officer Sunada he had been in the
process of picking up his wife at the time of the collision, thus
acknowledging his involvement in the collision.
           The evidence was also sufficient to establish that
Rogers disregarded a substantial and unjustifiable risk when he
failed to stop immediately at the scene, or as close thereto as
possible and return forthwith to the scene, without obstructing
traffic more than necessary. Okamoto testified that after the
collision he flashed his lights and tooted his horn to get the
other vehicle to pull over but it continued and did not pull




                                  5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


over. The other vehicle turned left onto Auwaiolani Street,4
which Okamoto described as one lane with stop and go traffic at
the time of the incident, and Okamoto again flashed his lights
and tooted his horn but the other vehicle did not stop. Okamoto
testified he followed the other vehicle to where Auwaiolani
Street turns into Pensacola Street with two lanes, and that after
a freeway on-ramp, there were no parked cars on the side of the
road. Okamoto followed the other vehicle to Kapiolani Boulevard
where it made a U-turn and eventually turned into a parking lot
near "Shokudo."
          Okamoto's testimony, along with Officer Sunada's
testimony, is sufficient to support a conclusion that when Rogers
did not stop at or near the scene of the accident, Rogers
recklessly failed to immediately stop at the scene of the
accident or at a location as close thereto as possible and
forthwith return to the scene, without obstructing traffic more
than necessary. After Auwaiolani Street turned into Pensacola
Street and had two lanes with no parked cars, there was a
location Rogers could have stopped without obstructing traffic
more than necessary. Rogers also made a U-turn on Kapiolani
Boulevard but did not return to the scene. Instead, Rogers
eventually entered a parking lot by "Shokudo," at which point
Okamoto stopped following him.
          In the alternative, the conduct by Rogers described
above also supports a conclusion that he disregarded a
substantial and unjustifiable risk of failing to provide the
information required by HRS § 291C-14 (2020)5 to Okamoto and any


     4
         According to the transcript of Okamoto's testimony, Okamoto followed
the other vehicle from Lusitana Street onto Auwaiolani, but the spelling of
"Auwaiolani" was ascertained phonetically. We take judicial notice that on
Oahu no street by the name of Auwaiolani exists. Instead, it appears that the
correct spelling, based on the route described by Okamoto during his
testimony, should be "Auwaiolimu."
     5
         At the time of the incident, HRS § 291C-14 stated:

                  §291C-14   Duty to give information and render aid .
                                                                 (continued...)

                                       6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


police officer at the scene, or, in their absence, forthwith
report the accident to the nearest police officer and provide
that information to the officer.
          Okamoto was in a condition to receive Rogers'
information because Okamoto followed him after the collision and
flashed his lights and tooted his horn several times in an
attempt to get Rogers to stop. Thus, Rogers disregarded a
substantial and unjustifiable risk that Okamoto was in a position
to receive his information and there was substantial evidence
Rogers failed to comply with his duty to give information.
Baker, 146 Hawai#i at 310, 463 P.3d at 967.
          We thus conclude that Rogers' second point of error
lacks merit.

     5
      (...continued)
           (a) The driver of any vehicle involved in an accident
           resulting in injury to or death of any person or damage to
           any vehicle or other property which is driven or attended by
           any person shall give the driver's name, address, and the
           registration number of the vehicle the driver is driving,
           and shall upon request and if available exhibit the driver's
           license or permit to drive to any person injured in the
           accident or to the driver or occupant of or person attending
           any vehicle or other property damaged in the accident and
           shall give such information and upon request exhibit such
           license or permit to any police officer at the scene of the
           accident or who is investigating the accident and shall
           render to any person injured in the accident reasonable
           assistance, including the carrying, or the making of
           arrangements for the carrying, of the person to a physician,
           surgeon, or hospital for medical or surgical treatment if it
           is apparent that such treatment is necessary, or if such
           carrying is requested by the injured person; provided that
           if the vehicle involved in the accident is a bicycle, the
           driver of the bicycle need not exhibit a license or permit
           to drive.
                 (b) In the event that none of the persons specified
           is in condition to receive the information to which they
           otherwise would be entitled under subsection (a), and no
           police officer is present, the driver of any vehicle
           involved in the accident after fulfilling all other
           requirements of section 291C-12, 291C-12.5, or 291C-12.6,
           and subsection (a) of this section, insofar as possible on
           the driver's part to be performed, shall forthwith report
           the accident to the nearest police officer and submit
           thereto the information specified in subsection (a).
                 (c) For any violation under this section, a surcharge
           of up to $100 may be imposed, in addition to other
           penalties, which shall be deposited into the trauma system
           special fund.


                                     7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Therefore, IT IS HEREBY ORDERED that the Notice of
Entry of Judgment and/or Order and Plea/Judgment, filed on April
26, 2021, in the District Court of the First Circuit, Honolulu
Division, is affirmed.
          DATED: Honolulu, Hawai#i, June 13, 2022.


On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Eric Lee Niemeyer,
for Defendant-Appellant               /s/ Clyde J. Wadsworth
                                      Associate Judge
Brian R. Vincent,
Deputy Prosecuting Attorney,          /s/ Karen T. Nakasone
for Plaintiff-Appellee                Associate Judge




                                  8